NO. 12-17-00081-CR

                             IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                         TYLER, TEXAS

TIMOTHY ALAN WELDY,                                   §      APPEAL FROM THE 173RD
APPELLANT

V.                                                    §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                              §      HENDERSON COUNTY, TEXAS

                                     MEMORANDUM OPINION
                                         PER CURIAM
       Timothy Alan Weldy appeals his conviction for aggravated sexual assault of a child.
Appellant’s counsel filed a brief in compliance with Anders v. California, 386 U.S. 738, 87 S.
Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969). We affirm.


                                              BACKGROUND
       Appellant was indicted for aggravated sexual assault of a child. 1 Appellant made an open
plea of “guilty” to the offense.        The trial court accepted Appellant’s plea, and the matter
proceeded to a bench trial on punishment. Pursuant to an agreement between Appellant and the
State, the trial court considered an unadjudicated offense in assessing Appellant’s punishment. 2
The trial court sentenced Appellant to imprisonment for forty-five years. This appeal followed.




       1
           See TEX. PENAL CODE ANN. § 22.021 (West Supp. 2017).
       2
           See TEX. PENAL CODE ANN. § 12.45 (West 2011).
                            ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant’s counsel relates that he has reviewed the record, is well acquainted with the
facts of this case, and has found no error to present for our review. In compliance with Anders,
Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978), Appellant’s
brief presents a chronological summation of the procedural history of the case and further states
that Appellant’s counsel is unable to raise any arguable issues for appeal.3 We likewise have
reviewed the record for reversible error and have found none.


                                                  CONCLUSION
         As required by Anders and Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.
1991), Appellant’s counsel has moved for leave to withdraw. See also In re Schulman, 252
S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding).                         We carried the motion for
consideration with the merits. Having done so, we agree with Appellant’s counsel that the
appeal is wholly frivolous. Accordingly, we grant counsel’s motion for leave to withdraw and
affirm the trial court’s judgment. All pending motions are denied.
         Appellant’s counsel has a duty to, within five days of the date of this opinion, send a
copy of the opinion and judgment to Appellant and advise him of his right to file a petition for
discretionary review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35.
Should Appellant wish to seek review of these cases by the Texas Court of Criminal Appeals, he
must either retain an attorney to file a petition for discretionary review on his behalf or he must
file a pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from the date of this court’s judgment or the date the last timely motion for
rehearing was overruled by this court.                See TEX. R. APP. P. 68.2(a).              Any petition for
discretionary review must be filed with the Texas Court of Criminal Appeals. See TEX. R. APP.
P. 68.3(a). Any petition for discretionary review should comply with the requirements of Rule
68.4 of the Texas Rules of Appellate Procedure. See In re Schulman, 252 S.W.3d at 408 n.22.
         3
           In compliance with Kelly v. State, Appellant’s counsel provided Appellant with a copy of the brief,
notified Appellant of his motion to withdraw as counsel, informed Appellant of his right to file a pro se response,
and took concrete measures to facilitate Appellant’s review of the appellate record. 436 S.W.3d 313, 319 (Tex.
Crim. App. 2014). Moreover, Appellant filed a motion seeking access to the record, which we granted. The trial
court and deputy court clerk each filed letters certifying that they mailed Appellant a copy of the record. Appellant
was given time to file his own brief. The time for filing such a brief has expired and no pro se brief has been filed.




                                                          2
Opinion delivered March 7, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                            MARCH 7, 2018


                                         NO. 12-17-00081-CR


                                    TIMOTHY ALAN WELDY,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 173rd District Court
                    of Henderson County, Texas (Tr.Ct.No. CR16-0022-173)

                        THIS CAUSE came to be heard on the appellate record and brief filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.